Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 5-8, 11-12, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding claim 5 the formula described in Paragraph [0021-0022]] “
    PNG
    media_image1.png
    247
    612
    media_image1.png
    Greyscale
” is not clear the relationship between the Equation 1 and 2 and the optimized value. Further clarification is needed

Appropriate correction is needed.
Claims 6-8, 12, and 16-19 are also rejected as they further limit claim 5.

Regarding claim 11 the formula described in Paragraph [0021-0022] “
    PNG
    media_image1.png
    247
    612
    media_image1.png
    Greyscale
” is not clear the relationship between the Equation 1 and 2 and the optimized value. Further clarification is needed

Claim Status
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim 1-3, 9-10, 13-14  and  20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by TAKENAKA (US 2018/0120357 A1).


    PNG
    media_image2.png
    942
    743
    media_image2.png
    Greyscale


4	Regarding to claim 1, TAKENAKA discloses a cable condition monitoring sensor device, comprising 
a TMR magnetic field sensor module (Fig. 1-7 Item 1 a or 10 discloses a current sensor 1 a TMR (Tunnel Magnetic Resistance) type magnetic sensor in Paragraph [0075-0076]), a high-pass filtering module (Fig. 1-7 Item 12 discloses a high frequency measurement sensor 12 includes a high pass filter component caused by the coil in Paragraph [0059) and a signal-amplifying module (Fig. 1-7 Item 324 discloses a frequency measurement sensor 12, the current value output from the amplification circuit 324 in Paragraph [0047) which are sequentially connected, wherein the TMR magnetic field sensor module measures a magnetic field change signal of a cable (Fig. 1-7 Item C discloses a current measurement device 100 includes the current sensor 1 measures  the conductor C with  the circuit unit 3 in Paragraph [0047), converts the same into a voltage signal, and outputs the voltage signal to the high-pass filtering module;
the high-pass filtering module  (Fig. 1-7 Item 12 discloses a high frequency measurement sensor 12 includes a high pass filter component caused by the coil in Paragraph [0059) filters out DC bias of the voltage signal, and transmits the filtered voltage signal to the signal-amplifying module; and
the signal-amplifying module (Fig. 1-7 Item 324 discloses a frequency measurement sensor 12, the current value output from the amplification circuit 324 in Paragraph [0047), amplifies the filtered voltage signal to obtain an output voltage signal and outputs the output voltage signal (Fig. 1-7 Item 1 discloses a current sensor 1 outputs the intensity of the detected magnetic field as a current value or a voltage value.in Paragraph [0033)

5	Regarding to claim 2, TAKENAKA discloses the  cable condition monitoring sensor device according to claim 1, further comprising a calculating module for calculating a common mode current value in the cable according to the output voltage signal (Fig. 1-7 Item 3 discloses a current unit includes integration circuit 321, the differentiation circuit 323, and the amplification circuit 324 of the negative feedback circuit 32 respectively integrate, differentiate, and amplify the voltage value according to the intensity of the magnetic field of the conductor c in  Paragraph [0047).


6	Regarding to claim 3, TAKENAKA discloses the  cable condition monitoring sensor device according to claim 1, wherein the TMR magnetic field sensor module comprises: 
a magnetic shielding ring (Fig. 1-7 Item 15 discloses a current sensor 1 a high frequency measurement sensor ring  wire 15 which shields low frequency in Paragraph [0046]), and a TMR magnetic field sensor (Fig. 1-7 Item 1 a or 10 discloses a current sensor 1 a TMR (Tunnel Magnetic Resistance) type magnetic sensor in Paragraph [0075-0076]), wherein the TMR magnetic field sensor is disposed close to or adjacent to the periphery of the magnetic shielding ring (Fig. 1-7 Item 1 a or 10 discloses a sensor 10 close to ring 15 ]); and

when a cable (Fig. 1-7 Item C shows conductor to be measured)  to be measured passes through the magnetic shielding ring (Fig. 1-7 Item 15), the TMR magnetic field sensor (Fig. 1-7 Item 10) located outside the magnetic shielding ring measures a magnetic field change signal of the cable to be measured (Fig. 1-7 Item C shows conductor to be measured)  . 

7	Regarding to claim 9, TAKENAKA discloses the  cable condition monitoring sensor device according to claim 1, wherein in the step that the signal-amplifying module  (Fig. 1-7 Item 324 discloses a frequency measurement sensor 12, the current value output from the amplification circuit 324 in Paragraph [0047) amplifies the filtered voltage signal  (Fig. 1-7 Item 12 discloses a high frequency measurement sensor 12 includes a high pass filter component caused by the coil in Paragraph [0059) to obtain an output voltage signal and outputs the output voltage signal (Fig. 1-7 Item 35 discloses a voltage outputter 35 outputs the voltage of the circuit unit 3 as a measurement value of the current to be measured of the conductor c in Paragraph [0048]) the obtained voltage signal is amplified in two stages through a differential amplifying chip (Fig. 1-7 Item 323 discloses a differentiation circuit 323 and amplification circuit 324 are used to determine output signal  in Paragraph [0045 & 0047]).

8	Regarding to claim 10, TAKENAKA discloses the   cable condition monitoring sensor device according to claim 2, wherein the TMR magnetic field sensor module (Fig. 1-7 Item 1 a or 10 discloses a current sensor 1 a TMR (Tunnel Magnetic Resistance) type magnetic sensor in Paragraph [0075-0076]), comprises: 
a magnetic shielding ring and a TMR magnetic field sensor (Fig. 1-7 Item 1 a or 10 discloses a current sensor 1 a TMR (Tunnel Magnetic Resistance) type magnetic sensor in Paragraph [0075-0076]), wherein the TMR magnetic field sensor is disposed close to or adjacent to the periphery of the magnetic shielding ring (Fig. 1-7 Item 15 discloses a current sensor 1 a high frequency measurement sensor ring  wire 15 which shields low frequency in Paragraph [0046]),  and
when a cable (Fig. 1-7 Item C shows conductor to be measured)  to be measured passes through the magnetic shielding ring (Fig. 1-7 Item 15 discloses a current sensor 1 a high frequency measurement sensor ring  wire 15 which shields low frequency in Paragraph [0046]),   the TMR magnetic field sensor (Fig. 1-7 Item 10 discloses a current sensor 1 a or 10 in Paragraph [0046]),  located outside the magnetic shielding ring measures a magnetic field change signal of the cable to be measured (Fig. 1-7 Item C shows conductor to be measured)  .



9	Regarding to claim 13, TAKENAKA discloses the   cable condition monitoring sensor device according to claim 2, wherein in the step that the signal-amplifying module amplifies (Fig. 1-7 Item 324 discloses a frequency measurement sensor 12, the current value output from the amplification circuit 324 in Paragraph [0047) the filtered voltage signal  (Fig. 1-7 Item 12 discloses a high frequency measurement sensor 12 includes a high pass filter component caused by the coil in Paragraph [0059) to obtain an output voltage signal and outputs the output voltage signal (Fig. 1-7 Item 35 discloses a voltage outputter 35 outputs the voltage of the circuit unit 3 as a measurement value of the current to be measured of the conductor c in Paragraph [0048]), the obtained voltage signal is amplified in two stages through a differential amplifying chip (Fig. 1-7 Item 323 discloses a differentiation circuit 323 and amplification circuit 324 are used to determine output signal  in Paragraph [0045 & 0047]).

10	Regarding to claim 14, TAKENAKA discloses the   cable condition monitoring sensor device according to claim 3, wherein in the step that the signal-amplifying module amplifies (Fig. 1-7 Item 324 discloses a frequency measurement sensor 12, the current value output from the amplification circuit 324 in Paragraph [0047) the filtered voltage signal  (Fig. 1-7 Item 12 discloses a high frequency measurement sensor 12 includes a high pass filter component caused by the coil in Paragraph [0059) to obtain an output voltage signal and outputs the output voltage signal, the obtained voltage signal is amplified in two stages through a differential amplifying chip (Fig. 1-7 Item 323 discloses a differentiation circuit 323 and amplification circuit 324 are used to determine output signal  in Paragraph [0045 & 0047]).

11	Regarding to claim 20, TAKENAKA discloses the   cable condition monitoring sensor device according to claim 10, wherein in the step that the signal-amplifying module (Fig. 1-7 Item 324 discloses a frequency measurement sensor 12, the current value output from the amplification circuit 324 in Paragraph [0047) amplifies the filtered voltage signal to obtain an output voltage signal and outputs the output voltage signal, the obtained voltage signal is amplified in two stages through a differential amplifying chip (Fig. 1-7 Item 323 discloses a differentiation circuit 323 and amplification circuit 324 are used to determine output signal  in Paragraph [0045 & 0047]).. 


Claim Rejections - 35 USC § 103
12	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13  Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKENAKA (US 2018/0120357 A1) in view of Kudo (US 2013/0065086 A1
).

14	Regarding to claim 4, TAKENAKA discloses the  cable condition monitoring sensor device according to claim 3.

TAKENAKA fails to teach wherein the magnetic shielding ring is a permalloy magnetic shielding ring.
Kudo teaches wherein the magnetic shielding ring is a permalloy magnetic shielding ring (Fig. 3 Item 6 discloses a  shield film is 6 nm. Furthermore, the material of the shield film is assumed to be permalloy, in Paragraph [0049-0050]),   
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify current measurement device with shield in TAKENAKA to include a shield film with material to be permalloy as taught by Kudo in order to provide better accuracy and more desirable measurement.

15	Regarding to claim 15, TAKENAKA discloses the  cable condition monitoring sensor device according to claim 4, wherein in the step that the signal-amplifying module amplifies (Fig. 1-7 Item 324 discloses a frequency measurement sensor 12, the current value output from the amplification circuit 324 in Paragraph [0047) the filtered voltage signal to obtain an output voltage signal and outputs the output voltage signal, the obtained voltage signal is amplified in two stages through a differential amplifying chip (Fig. 1-7 Item 323 discloses a differentiation circuit 323 and amplification circuit 324 are used to determine output signal  in Paragraph [0045 & 0047]).

Allowable Subject Matter
16	Claims 5 6-8, 11-12, and 16-19  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	The following is an examiner’s statement of reasons for allowance:
Regarding claim 5 the prior art or record taken alone or in combination fail to teach or suggest the cable condition monitoring sensor device according to claim 3 , wherein the design of the TMR magnetic field sensor module satisfies multi-objective optimization conditions in the following formula:

    PNG
    media_image3.png
    67
    908
    media_image3.png
    Greyscale

In order to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph  combination with all the other elements of claim 5.  
	Claims 6-8, 12, and 16-19 are also allowed as they further limit claim 5.


Regarding claim 11 the prior art or record taken alone or in combination fail to teach or suggest the cable condition monitoring sensor device according to claim 4 , wherein the design of the TMR magnetic field sensor module satisfies multi-objective optimization conditions in the following formula:

    PNG
    media_image3.png
    67
    908
    media_image3.png
    Greyscale

In order to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph  combination with all the other elements of claim 11.  

17	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868